


EXHIBIT 10.27
THIRD AMENDMENT TO TRUST AGREEMENT
BETWEEN FIDELITY MANAGEMENT TRUST COMPANY AND
ZIONS BANCORPORATION
THIS THIRD AMENDMENT, dated as of the thirtieth day of April, 2010, and
effective on that date unless otherwise stated herein, by and between Fidelity
Management Trust Company (the ࿽Trustee࿽) and Zions Bancorporation (the
࿽Sponsor࿽);
WITNESSETH:
WHEREAS, the Trustee and the Sponsor heretofore entered into a Trust Agreement
dated July 3, 2006, with regard to the Zions Bancorporation Payshelter 401(k)
and Employee Stock Ownership Plan (the ࿽Plan࿽); and
WHEREAS, the Trustee and the Sponsor now desire to amend said Trust Agreement as
provided for in Section 13 thereof;
NOW THEREFORE, in consideration of the above premises, the Trustee and the
Sponsor hereby amend the Trust Agreement by:
(1)
Effective April 12, 2010, amending Section 5(e)(vii)(A), Voting, to restate
subsection (2), in its entirety, as follows:

(2) Each Participant with an interest in the Sponsor Stock held in the Trust
shall have the right to direct the Trustee as to the manner in which the Trustee
is to vote (including not to vote) that number of shares of Sponsor Stock
credited to the Participant࿽s accounts (both vested and unvested). Directions
from a Participant to the Trustee concerning the voting of Sponsor Stock shall
be communicated in writing, or by such other means as agreed upon by the Trustee
and the Sponsor. These directions shall be held in confidence by the Trustee and
shall not be divulged to the Sponsor, or any officer or employee thereof, or any
other person except to the extent that the consequences of such directions are
reflected in reports regularly communicated to any such person in the ordinary
course of the performance of the Trustee࿽s services hereunder. Upon its receipt
of the directions, the Trustee shall vote the shares of Sponsor Stock as
directed by the Participant. The Sponsor may appoint an independent fiduciary to
direct the Trustee regarding how to vote shares of Sponsor Stock reflecting a
Participant࿽s proportional interest in the Stock Fund for which it has received
no direction from the Participant. The Sponsor shall advise the Trustee in
writing of the identity of the independent fiduciary if one has been appointed.
The Trustee shall have no affirmative obligation to seek direction from the
independent fiduciary. Except as otherwise required by law, absent timely
direction from an independent fiduciary identified by the Sponsor, the Trustee
shall not vote shares of Sponsor Stock reflecting a Participant࿽s proportional
interest in the Stock Fund for which it has received no direction from the
Participant.
IN WITNESS WHEREOF, the Trustee and the Sponsor have caused this Third Amendment
to be executed by their duly authorized officers effective as of the day and
year first above written. By signing below, the undersigned represent that they
are authorized to execute this document on behalf of the respective parties.
Notwithstanding any contradictory provision of the agreement that this document
amends, each party may rely without duty of inquiry on the foregoing
representation.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
ZIONS BANCORPORATION
 
 
 
 
 
FIDELITY MANAGEMENT TRUST COMPANY
 
 
 
 
 
 
 
By:
 
/s/ Diana M. Andersen
 
4/9/2010
 
 
 
By:
 
/s/ S. Nick
 
5/7/2010
 
 
 
 
 
 
 
 
 
 
 
Authorized Signatory
 
Date
 
 
 
 
 
FMTC Authorized Signatory
 
Date





